DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 was considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities: “…the vehicle is instructed to park to park in a parking space…” should read “…. the vehicle is instructed to park in a parking space….”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiver” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the time in a state in which a reservation of the vehicle schedule to park is present”. The bolded limitation renders the claim indefinite because it lacks antecedent basis. For examination purposes, the limitation will be interpreted to mean “…a time in a state in which a reservation of the vehicle schedule to park is present”. A similar rejection and interpretation is applied to claims 10 and 11. 
Claim 9 recites “…the number of vehicles that are acceptable by the parking lot…” The bolded limitation renders the claim indefinite because it lacks antecedent basis. For examination purposes, the limitation will be interpreted to mean “…a number of vehicles that are acceptable by the parking lot…”
Claim 10 recites “…for which the parking vehicle is permitted to park”. The bolded limitation renders the claim indefinite because it lack antecedent basis. For examination purposes, the limitation will be interpreted to mean “…for which a parking vehicle is permitted to park”. Similar rejection and interpretation is applied to claim 11. 
Dependent claims 2-8 are also rejected under 112b for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive reservation information, on the basis of an operation of a user, in which vehicle identification of a vehicle scheduled to park in a parking lot is associated with a parking start time at which the vehicle scheduled to park will start parking; and refer to permission information in which identification information of a parking vehicle parking in the parking lot is associated with a time for which the parking vehicle is permitted to park in the parking lot, and the reservation information, and to give a penalty to a user of the parking vehicle when the parking vehicle has parked in the parking lot beyond the time in a state in which a reservation of the vehicle scheduled to park is present.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
 This judicial exception is not integrated into a practical application. In particular, the claim only recites “a receiver” and “an information processor”. Each of the additional limitations is recited at high level of generality and is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (autonomous entrance and exit are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (information processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (information processor and charging facility are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (information processor, electric vehicle and charging facility are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (information processor is recited at a high level of recitation which 
Dependent claim 7 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (information processor and terminal device are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 8 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (information processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 9 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (information processor and management device are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving reservation information, on the basis of an operation of a user, in which vehicle identification of a vehicle scheduled to park in a parking lot is associated with a parking start time at which the vehicle scheduled to park starts parking; referring to permission information in which identification information of a parking vehicle parking in the parking lot is associated with time for which the parking vehicle is permitted to park in the parking lot, and the reservation information; and giving a penalty to a user of the parking vehicle when the parking vehicle 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
 This judicial exception is not integrated into a practical application. In particular, the claim only recites a computer. This additional element is recited at high level of generality and is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element, alone or in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive reservation information, on the basis of an operation of a user, in which vehicle identification of a vehicle scheduled to park in a parking lot is associated with a parking start time at which the vehicle scheduled to park starts parking; referring to permission information in which identification information of a parking vehicle parking in the parking lot is associated with time for which the parking vehicle is permitted to park in the parking lot, and the reservation information; and giving a penalty to a user of the parking vehicle when the parking vehicle 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
 This judicial exception is not integrated into a practical application. In particular, the claim only recites a computer and a non-transitory computer medium. These additional elements are recited at high level of generality and are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldershaw (US 2012/0127308).
As per claim 1, Eldershaw discloses a management device comprising: 
a receiver configured to receive reservation information, on the basis of an operation of a user, in which vehicle identification of a vehicle scheduled to park in a parking lot is associated with a parking start time at which the vehicle scheduled to park will start parking (paragraph 23, 56, 79-80, 130 and 156, drivers are able to place a reservation for a parking space which includes vehicle identification and a start time); and
 an information processor configured to refer to permission information in which identification information of a parking vehicle parking in the parking lot is associated with a time for which the parking vehicle is permitted to park in the parking lot, and the reservation information, and to give a penalty to a user of the parking vehicle when the parking vehicle has parked in the parking lot beyond the time in a state in which a reservation of the vehicle scheduled to park is present (paragraph 63-65, 80, 90, 98-99, 102, 105 and 204, when a vehicle is parking in a spot the system checks the reservation system to determine whether the vehicle made a reservation for the parking spot. A citation is given to vehicles that stay beyond the reservation time without paying).
As per claim 3, Eldershaw discloses wherein the information processor is configured to give a reward to a user of the vehicle scheduled to park when the vehicle scheduled to park cannot park in the parking lot at the parking start time (paragraph 97).
As per claim 8, Eldershaw discloses wherein the information processor is configured to give a reward to the user of the vehicle scheduled to park when the vehicle scheduled to park cannot park in the parking lot due to a reason not caused by the parking vehicle (paragraph 97, the vehicle schedule to park cannot park in the parking lot due to no fault of its own but of another vehicle parked. Examiner 
As per claim 10, Eldershaw discloses a management method comprising:
 by a computer, receiving reservation information, on the basis of an operation of a user, in which vehicle identification of a vehicle scheduled to park in a parking lot is associated with a parking start time at which the vehicle scheduled to park starts parking (paragraph 23, 56, 130, 79-80 and 156);
 referring to permission information in which identification information of a parking vehicle parking in the parking lot is associated with time for which the parking vehicle is permitted to park in the parking lot, and the reservation information (paragraph 63-65, 80, 90, 98-99, 102, 105 and 204); and 
giving a penalty to a user of the parking vehicle when the parking vehicle has parked in the parking lot beyond the time in a state in which a reservation of the vehicle scheduled to park is present (paragraph 63-65, 80, 90, 98-99, 102, 105 and 204).
As per claim 11, Eldershaw discloses a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least: 
receive reservation information, on the basis of an operation of a user, in which vehicle identification of a vehicle scheduled to park in a parking lot is associated with a parking start time at which the vehicle scheduled to park starts parking (paragraph 23, 56, 130, 79-80 and 156); 
refer to permission information in which identification information of a parking vehicle parking in the parking lot is associated with time for which the parking vehicle is permitted to park in the parking lot, and the reservation information (paragraph 63-65, 80, 90, 98-99, 102, 105 and 204); and 
give a penalty to a user of the parking vehicle when the parking vehicle has parked in the parking lot beyond the time in a state in which a reservation of the vehicle scheduled to park is present (paragraph 63-65, 80, 90, 98-99, 102, 105 and 204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, as disclosed in the rejection of claim 1, in further view of Outwater (US 2016/0140846).
As per claim 2, Eldershaw does not disclose but Outwater discloses wherein the parking lot is a parking lot in which the parking vehicle and the vehicle scheduled to park are permitted to park using autonomous entrance or to exit from the parking lot using autonomous exit (paragraph 59-72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Outwater in the teaching of Eldershaw, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, as disclosed in the rejection of claim 1, in further view of Smullin (US 2014/0089016).
As per clam 4, Eldershaw discloses that wherein, when the vehicle scheduled to park cannot park in the parking lot at the parking start time, the information processor is configured to instruct the vehicle scheduled to park to park in another parking space (paragraph 97). 
However, Eldershaw does not disclose but Smullin discloses that the parking space is for electric vehicles, which is equipped with a charging facility (paragraph 31, 33 and 69, parking spaces can accommodate parking for non-EV vehicles and parking and charging for EV ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Smullin in the teaching of Eldershaw, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw and Smullin, as disclosed in the rejection of claim 4, in view of Pollack (US 2011/0015799).
As per claim 5, Eldershaw discloses when the vehicle scheduled to park is instructed to park in the parking space for electric vehicles, the information processor is configured to instructs the driver to park at an alternative parking spot and provide a compensation for the inconvenience (paragraph 97). However, Eldershaw does not disclose but Smullin disclose the information processor is configured to refer to information regarding the vehicle scheduled to park with which a type of the vehicle scheduled to park is associated, and allows the vehicle scheduled to park to use the charging facility when the vehicle schedule to park is an electric vehicle (paragraph 49-50, the system checks whether the reservation is for electric vehicles in order to assign the right parking spot).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Smullin in the teaching of Eldershaw, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, even though Eldershaw discloses providing a compensation when the terms of the parking reservation is not met it does not explicitly disclose to allow the vehicle scheduled to park to use the charging facility for free. But, Pollack discloses allowing an electric vehicle to charge for free when the terms of a guarantee are not met (paragraph 149 and claim 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Pollack in the teaching of Eldershaw in view of Smullin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, as disclosed in the rejection of claim 1, in further view of King (US 2011/0057815).
As per claim 6, Eldershaw discloses wherein, when the vehicle scheduled to park cannot park in the parking lot at the parking start time, instruct the vehicle to park at an alternative parking spot (paragraph 97). However, Eldershaw does not disclose but King discloses the information processor does not give a penalty to the user of the parking vehicle when information indicating that the parking vehicle will park in the parking lot beyond the permitted time is acquired before the permitted time elapses (step 7-8 of table 1, a citation is not given to a vehicle whose driver extends the parking session in the system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by King in the teaching of Eldershaw, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, as disclosed in the rejection of claim 1, in further view of Shangguan (US 2016/0071172).
As per claim 7, Eldershaw does not disclose but Shangguan discloses wherein the information processor provides a terminal device of the user of the parking vehicle with information indicating that an end time is approaching predetermined time before the end time of the permitted time for parking (paragraph 3, 10 and 16).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Shangguan in the teaching of Eldershaw, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw, as disclosed in the rejection of claim 1, in further view of Devan (WO 2015100009).
As per claim 9, Eldershaw does not disclose wherein the reason not caused by the parking vehicle is that the management device has received parking reservations from a larger number of vehicles than the number of vehicles that are acceptable by the parking lot at a time at which the vehicle scheduled to park starts parking, or is a defect of the management device. However, Devan discloses rewarding a passenger when the flight the passenger is supposed to fly on is overbooked (paragraph 36).
One of ordinary skill in the art would have recognized that applying the known technique of rewarding a customer when the reserved resource cannot be used because of overbooking as shown in Devan to Eldershaw would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Devan to the teaching of Eldershaw would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such customer satisfaction/compensation method. Further, applying “the reward for overbooking” to Eldershaw, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for a better customer experience.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628